Citation Nr: 0426576	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  01-03 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized 
osteoarthritis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel 



INTRODUCTION

The veteran had active duty from April 1955 to April 1958 
with the U.S. Army.  He subsequently had over 19 years of 
service in the Air Force Reserves.  During this period, he 
was activated for Desert Storm service from January 1991 
through April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied among other 
claims, the claims for service-connection for bilateral 
hearing loss, tinnitus, generalized osteoarthritis, and GERD.  

The veteran in March 2000 perfected an appeal of the issues 
of service connection for bilateral hearing loss, tinnitus, 
generalized osteoarthritis (claimed as joint aches and body 
pains), and GERD.  By rating action in March 2004 service 
connection was granted for bilateral hearing loss and 
tinnitus.  This action was considered a full grant of the 
benefits sought as to these matters.  As such they are not on 
appeal to the Board.

The only issues before the Board are entitlement to service 
connection for generalized osteoarthritis and GERD.

The veteran's service medical records from his first period 
of service are unavailable and may have been destroyed in the 
fire at the National Personnel Records Center (NPRC) in 1973.   
The Board recognizes that there is a heightened obligation to 
assist the appellant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The veteran's claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  On August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

The veteran initially contended that he incurred the claimed 
disorders while on active service during Desert Storm.  
However, the service representative also noted the veteran 
had service from 1955 to 1958.  During this service he was a 
parachutist.  He suggested that the claimed conditions could 
have been incurred during this period of service.  

The RO in January 1999 denied service connection for 
osteoarthritis and GERD.   In making that determination the 
RO depended on VA examinations in September/October 1998.  No 
claims file or service medical records were provided prior to 
examination and the examiner offered no opinion as to the 
etiology or date of onset of the disabilities.

Likewise in a VA examination in June 2001, no claims file or 
service medical records were provided prior to examination 
and no nexus opinion was provided.

The Board notes that the service medical records associated 
with the claims file are incomplete.  The records from the 
veteran's initial period of active duty from April 1955 to 
April 1958, as well as from his active period of service 
during Desert Storm have not been obtained.  However the 
veteran's service medical records for his 19 years of reserve 
service are in the claims file.  In addition the RO has 
obtained microfiche of the veteran's Air Force Reserve 
personnel records and additional medical records from NPRC.  
While the microfiche records do not contain active duty 
medical records, they do contain discharge certificates from 
both periods of active service.  It appears that the missing 
records are unobtainable.  In addition as the veteran has not 
indicated any injury or treatment for osteoarthritis or GERD 
during either period of service, the Board concludes that 
another attempt specifically to locate the service records 
should not be made by the RO.

The Board finds that while the veteran was afforded VA 
examinations in September/October 1998 and June 2001, the 
examiners did not have the claims file or service medical 
records for review prior to these examinations and the 
examiners offered no opinions as to the date of onset or 
etiology for the claimed disabilities.  A new examination and 
medical opinion should be obtained as to whether it is as 
likely as not that osteoarthritis and/or GERD are related to 
any periods of active service.

Prior to this examination, the RO should obtain and associate 
with the claims file all outstanding pertinent medical 
records.  In this case, the veteran has reported that all of 
his treatment was through the VA Medical Center.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be requested to 
identify any additional sources of 
medical treatment for osteoarthritis 
and/or GERD.  The RO should obtain copies 
of medical records (not already in the 
claims folder) from all identified 
sources.

2.  The RO should arrange for the veteran 
to undergo VA medical examination by an 
appropriate specialist to obtain an 
opinion as to whether osteoarthritis 
began while the veteran was in the 
military service or is due to any 
incident of such service.  The claims 
file must be made available to the 
examiner, and the examination report 
should reflect a review of the claims 
file.  The examiner should elicit a 
history from the veteran of his 
osteoarthritis problems.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  The examiner is 
requested to indicate whether the veteran 
currently has osteoarthritis.  If the 
veteran currently has osteoarthritis, the 
examiner is requested to express an 
opinion as to the following:

?	Is it at least as likely as not that 
the osteoarthritis began while the 
veteran was in military service from 
April 1955 to April 1958 (as a 
parachutist), or from January to 
April 1991(during Desert Storm)?

?	Is it at least as likely as not that 
the osteoarthritis is the result of 
any incident of the veteran's 
military service?  

3.  The RO should arrange for the veteran 
to undergo VA medical examination by an 
appropriate specialist to obtain an 
opinion as to whether GERD began while 
the veteran was in the military service 
or is due to any incident of such 
service.  The claims file must be made 
available to the examiner, and the 
examination report should reflect a 
review of the claims file.  The examiner 
should elicit a history from the veteran 
of his GERD problems.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  The examiner is 
requested to indicate whether the veteran 
currently has GERD.  If the veteran 
currently has GERD the examiner is 
requested to express opinions as to the 
following:

?	Is it at least as likely as not that 
the GERD began while the veteran was 
in military service from April 1955 
to April 1958 (as a parachutist), or 
from January to April 1991(during 
Dessert Storm)?

?	Is it at least as likely as not that 
the GERD disorder is the result of 
any incident of the veteran's 
military service?  

4.  After completion of the above, the RO 
should re-adjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



